DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/309,878, filed on 11/9/2016.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neufeld et al. (U.S. Patent Application Publication 2008/0127262).
	Referring to claim 1, Neufeld discloses providing an interactive user interface for a television display (see Figure 1), the method comprising displaying a plurality of program items (see program section 102 in Figure 1 for displaying a plurality of program items), wherein a selectable one of the program items is highlighted (see item 106 in Figure 1), and simultaneously displaying additional information relating to the highlighting of said program item (see window 108 in Figure 1 for displaying additional information based on the highlighted item in program section 102), receiving a command to cause scrolling of the display of program items, and in response thereto, removing said display of additional information while scrolling the display of program items (see Figures 2-3 for selecting a different program in program section 102 and removing the previous information in window 108 and displaying information on the currently highlighted program).  The Examiner notes that if the user scrolls from Mickey and Friends to Ananda Lewis, once the user scrolls away from the Mickey and Friends program item, the additional information in window 108 is removed and while the user is scrolling across the other program items, different information is displayed in window 108.

	Referring to claim 2, Neufeld discloses that the display of the plurality of program items comprises a two-dimensional grid display (see Figure 1).

see Paragraph 0018).

	Referring to claim 4, Neufeld discloses that different ones of the program items are selectable, and the selected program is highlighted, in response to a directional input of the user (see Figures 1-2 and Paragraph 0057).

	Referring to claim 5, Neufeld discloses that the additional information changes to correspond to the highlighted program (see Figures 1-2).

	Referring to claim 8, Neufeld discloses that the additional information is displayed after scrolling the display program items, relating to a highlighted one of the program items (see Figure 2 for displaying the additional information when a new program is selected).

	Referring to claim 9, Neufeld discloses that the additional information is displayed in a banner at a fixed position (see Figure 2 for the additional information being displayed in banner 108 in the top right corner (fixed position) of the program guide).

	Referring to claims 10-14, see the rejection of claims 1-5, respectively.
	Referring to claims 17-19, see the rejection of claims 8-10, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neufeld et al. (U.S. Patent Application Publication 2008/0127262) in view of Ikeda et al. (U.S. Patent Application Publication 2012/0293456).
Referring to claim 6, Neufeld discloses all the limitations of claim 4, but fails to teach that directional input comprises a swipe gesture on a touch pad.
Ikeda discloses that directional input comprises a swipe gesture on a touch pad (see Paragraphs 0123 and 0166).
It would have been obvious to a person of ordinary skill in the art to modify the input device, as taught by Neufeld, using the gesture input functionality, as taught by see Paragraph 0016 of Ikeda).

Referring to claim 7, Neufeld discloses all the limitations of claim 4, but fails to teach that the command to cause scrolling comprises a slide gesture on a touch pad.
Ikeda discloses that the command to cause scrolling comprises a slide gesture on a touch pad (see Paragraphs 0123 and 0166).
It would have been obvious to a person of ordinary skill in the art to modify the input device, as taught by Neufeld, using the gesture input functionality, as taught by Ikeda, for the purpose of providing an information input apparatus which has a touch pad and allows, even when an operation is started at any position, the quick input of gesture operations of types without reducing the ease of input (see Paragraph 0016 of Ikeda).

	Referring to claims 15-16, see the rejection of claims 6-7, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


March 30, 2021